Citation Nr: 0946334	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought. 

The Veteran testified at an October 2009 Board hearing before 
the undersigned Veterans Law Judge.  The hearing transcript 
has been associated with the claims file.

The merits of the Veteran's claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's claim for service connection for a low back 
disability was last denied in an unappealed April 1991 rating 
decision.

3.  Evidence received since the April 1991 rating decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for a low back 
disability.


CONCLUSION OF LAW

The evidence received subsequent to the April 1991 rating 
decision is new and material, and the claim for service 
connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2009). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Where a claim has been previously denied in a 
final decision and the claimant has filed an application to 
reopen that claim, VA must provide notice of the bases for 
the previous denial and describe what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In the decision below, the Board has reopened the Veteran's 
claim for service connection for a low back disability, and 
therefore, regardless of whether the notice requirements have 
been met in this case, no harm or prejudice to the appellant 
has resulted.  Therefore, the Board concludes that the 
provisions of the Veterans Claims Assistance Act (VCAA) and 
the current laws and regulations have been complied with, and 
a defect, if any, in providing notice and assistance to the 
Veteran was harmless error in that it did not affect the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

Service connection for a low back disability was first denied 
by the RO in an April 1991 rating decision.  Notice of this 
denial was provided to the Veteran and he did not appeal.  
The Veteran filed an application to reopen a claim of service 
connection for a low back disability in April 2007.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the April 1991 rating 
decision and finds that the evidence includes for the first 
time a medical opinion relating the Veteran's low back 
disability to an injury that occurred in service.  
Specifically, in July 2007 the Veteran's VA treating 
physician provided an opinion regarding the Veteran's low 
back disability in which she stated "my best guess problem 
low back pain likely started since service." Because the RO 
noted in the April 1991 rating decision that "[t]here is no 
evidence of chronicity or continuity of this condition 
subsequent to service" and "[t]he veteran's recent back 
injury cannot be associated in any way with his military 
service," the Board finds that newly submitted evidence 
providing a nexus opinion regarding the Veteran's current 
disability and his active service is new and material 
evidence.  In this regard, this evidence is certainly new, in 
that it was not previously of record.  Moreover, the evidence 
is material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
claim must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened, and to this extent only, the appeal is granted. 


REMAND

The Veteran originally filed a claim for a low back 
disability in March 1991, wherein he indicated that he 
injured his back in 1977 when he was on active duty and he 
had received post-service treatment for his back injury from 
Dr. F. in North Carolina from 1977 - 1980 and at the Minor 
Emergency Clinic in Norfolk, Virginia from 1989 to the 
present.  Service treatment records indicate the Veteran was 
seen for complaints of low back pain on July 11 and July 12, 
1977.  The assessment was lumbar muscle strain.  The Board 
notes that the Veteran's separation examination was conducted 
on July 7, 1977, four days prior to the Veteran's in-service 
injury.

Private treatment records from the Minor Emergency Clinic 
indicate that the Veteran injured his back on two subsequent 
occasions after service in December 1989 and February 1991 as 
a result of lifting meat at his place of employment.  In 
regards to the records from Dr. F., the Board notes that the 
RO did receive records from Dr. F. in March 1991 but they 
pertain to another patient.  The records received by the 
Board from Dr. F. are possibly regarding a relative of the 
Veteran, as they both share the same surname.  Interestingly, 
these records reflect that this patient suffered back pain in 
1990.  As a result, the error was not noted by the RO and 
these records were used as part of the basis for the April 
1991 denial for service connection.  No records from Dr. F. 
pertaining to the Veteran were ever received by the RO.

Subsequent VA treatment records from October 2005 indicate 
the Veteran's continual complaints of back pain as well as a 
diagnosis of lumbar degenerative disc disease.  The Veteran's 
VA treating physician has opined that the Veteran's "low 
back pain likely started since service" and a February 2008 
VA examiner has opined that the Veteran's current low back 
disability is "less likely than not" the result of the low 
back injury he suffered in service.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§  1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board finds that it is pertinent for the AMC/RO to 
attempt to acquire a copy of the records from Dr. F. 
regarding the Veteran for the years 1977 - 1980 as noted by 
the Veteran in his original claim filed in March 1991.  As 
the evidence indicates, the Veteran suffered a low back 
injury shortly before he separated from active service in 
July 1977 and has suffered subsequent low back injuries since 
at least 1989.  Treatment records from Dr. F's chart could 
contain evidence of continuity of symptomatology of a low 
back disability to support a finding of chronicity.  38 
C.F.R. § 3.303(b).




Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC  should contact the Veteran 
and have 
him complete and return the appropriate 
release forms so VA can obtain the 
Veteran's private treatment records from 
Dr. F. for the years 1977-1980 as noted 
in the Veteran's March 1991 claim.

2.	If and only if Dr. F's chart for the 
Veteran is 
obtained, and it contains records 
pertaining to complaints for low back 
pain prior to 1989, the Veteran should be 
provided with another VA examination.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and address the following in 
the examination report:

Please render an opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's current low back 
disability is the result of his low 
back injury that occurred in 
service.  The examiner should, to 
the best of his/her ability, list 
all potential causes or factors for 
the Veteran's low back disability, 
and state whether the Veteran's in-
service injury was "at least as 
likely as" any other factor to have 
caused the Veteran's low back 
disability as opposed to whether 
some other factor is more likely to 
have caused it.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.   
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


